               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

I. DEAN FULTON,                         CIVIL ACTION


          v.

SUPT. SCI FRACKVILLE, et al.            NO.   19-2295


                            O R D E R

     AND NOW, this 5th day of December, 2019, upon consideration

of the Petition for Writ of Habeas Corpus, the Commonwealth’s

Answer, Petitioner’s Traverse, the other documents filed by the

parties, and the Petitioner’s Objection to the Report and

Recommendation thereto, and after review of the Report and

Recommendation of the United States Magistrate Judge Carol

Sandra Moore Wells, is hereby ORDERED that:

     1.   The Report and Recommendation is APPROVED AND ADOPTED;

     2.   The Petition for a Writ of Habeas Corpus is DENIED,

          without an evidentiary hearing; and

     3.   Petitioner has neither shown denial of a federal

          constitutional right, nor established that reasonable

          jurists would disagree with this court’s procedural

          disposition of his claims. Consequently, a certificate

          of appealability is DENIED.

IT IS SO ORDERED.
    BY THE COURT:


    s/ J. Curtis Joyner

    J. CURTIS JOYNER, J.




2
